Citation Nr: 0407120	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for deep vein thrombosis 
(DVT) of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO rating decision 
which denied service connection for "blood clots" (which in 
this case refers to DVT) of the left leg.  A Board hearing 
was held in October 2003.


REMAND

The veteran contends that symptoms of swelling and pain in 
the legs in service were the same symptoms that were 
eventually diagnosed, after service, as DVT.  Service medical 
records show that the veteran was seen with pain and/or 
swelling of the right or both ankles during 1977.  Edema of 
the right ankle was also noted in April 1985.  During 1989, 
he was seen on numerous occasions with hyperpigmented patches 
on the skin of the lower legs.  The veteran also complained 
of itching.  In April 1989, it was noted that a KOH was 
positive.  The symptoms persisted, and a dermatology consult 
in September 1989 commented that the symptoms were consistent 
with diabetic dermopathy.  However, subsequent testing was 
negative for diabetes.  On another occasion in September 
1989, multiple dark pigmented patches on the shin area of 
both legs with edema to both knees was noted.  He was thought 
to have possible abnormal melanocytosis in both legs.  The 
separation examination disclosed patchy hyperpigmented 
lesions in the left lower leg.  

Subsequent to service, records of his treatment in the Mercy 
Hospital system show that in October 1997 he was diagnosed as 
having DVT of a leg.  Although it appears that his left leg 
is involved, the October 1997 hospitalization records contain 
some seemingly inconsistent references to the right and left 
legs.  VA and private records show that since then he has 
continued to be treated for DVT.  

At his Board hearing, the veteran requested a VA examination 
with opinion to determine whether current left leg DVT is 
related to service.  Under the circumstances of this case, 
the Board finds that such development is warranted as part of 
the VA duty to assist the veteran with his claim.  Any 
additional relevant post-service medical records should also 
be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for left leg problems since 
service, and whose records are not already 
in the claims folder.  After obtaining any 
necessary release forms from the veteran, 
the RO should obtain copies of the related 
medical records.

2,  Thereafter, the RO should have the 
veteran undergo a VA examination with 
respect to his claim for service 
connection for DVT of the left leg.  The 
claims folder must be provided to and 
reviewed by the examiner.  Based on 
examination findings, review of historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to the 
approximate date of onset and etiology of 
the any current left leg DVT, including 
any relationship to findings shown in the 
service medical records.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for DVT of the left 
leg.  If the claim is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

